DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achi et al (US 2020/0209460).
Regarding claim 1, Achi discloses a board 20 having a first surface; a plurality of light sources 10 disposed on the first surface; and a package layer 1 (alternatively 1,13 collectively) disposed on the first surface, wherein the package layer 1 contacts and covers the light sources 10; wherein a plurality of micro-structures areas 2 (“optically functional areas”) are defined on a face 1c of the package layer opposite to the first surface, wherein the micro-structure areas 2 are disconnected with each other, wherein the orthographic projection of each micro-structure area 2 on the first surface covers the orthographic projection of one of the plurality of light sources 10 on the first surface, wherein the package layer 1 concaves to form a plurality of micro-structures 1a toward the first surface in the micro-structure areas 2, wherein the plurality of micro-structures 1a are identical in their shape (see at least Figures 1-2C and paragraphs [0036]-[0105]; Examiner notes that the Achi reference anticipates claim 1 as currently written, but also notes that the micro-structure area 2 in Achi can be increased in area to also include microstructures 1j as well as microstructures 1a, and additionally see paragraph [0059] which teaches that a plurality of rows of microstructures 1j can be formed around the perimeter).
Regarding claim 2, the refractive index of the package layer 1 in Achi is different from the refractive index of a material on the other side of the package layer with respect to the board 20 (see at least Figure 2B and paragraphs [0049] and [0051]).
Regarding claim 3, the other side of the plurality of micro-structures 1a in Achi with respect to the board 20 is air (see at least Figure 2B and paragraphs [0049] and [0051]).
Regarding claim 7, each micro-structure 1a in Achi has a concave with a circular cone inner surface (see at least Figure 2B and paragraph [0050]).  
Regarding claim 8, the package layer 1 in Achi includes a plurality of disconnected portions (at least 1b), wherein each portion 1b contacts and surrounds one of the light sources 10, wherein the micro-structure areas 2 are defined on the opposite face 1c with respect to the first surface (see at least Figures 2A-2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Achi et al (US 2020/0209460).
Regarding claims 4-6, Achi generally teaches that each micro-structure 1a has a concave with a conical or pyramidal inner surface 1x (see Figure 2B and para [0050]) but does not specifically teach a semispherical or semiellipsoidal surface with a radius between 5 and 500 micrometers.  However the formation of semispherical or semiellipsoidal micro-structures in the claimed size range is common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to form semispherical or semiellipsoidal micro-structures 1a in Achi in order improve brightness uniformity within micro-structure areas 2, and since it has been held that changing the form or shape of prior art parts does not make the claimed invention patentable over the prior art (MPEP 2144.04 (IV)(B)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, Examiner respectfully disagrees with Applicant’s submission that Achi does not teach that the package layer 1 concaves “to form a plurality of micro-structures toward the first surface in the micro-structure areas, wherein the plurality of micro-structures are identical in their shapes”.  Examiner again notes, as set forth in the rejection above, that the plurality of micro-structure areas (designated with reference numeral 2 and labeled “optically functional areas 2”; see at least Figure 2B and para [0044]) in Achi are collectively “a plurality of micro-structure areas” that are disconnected with each other (again, see Figure 2B).  Moreover, the orthographic projection of each micro-structure area 2 in Achi covers the orthographic projection of one of the plurality of light sources 10 (again, see Figure 2B).  Finally, the package layer 1 concaves to form a plurality of micro-structures (collective 1a) toward the first surface in the micro-structure areas 2 (see again, Figure 2B), wherein the plurality of micro-structures 1a are identical in their shapes.   Applicant is not reciting that each micro-structure area which covers the orthographic projection of one of the plurality of the light sources comprise a plurality of micro-structures, wherein the plurality of micro-structures in each micro-structure area are identical in their shapes.  The claim only requires that the package layer concave to form a plurality of micro-structures toward the first surface in the micro-structure areas, wherein the plurality of micro-structures are identical in their shapes.  Examiner respectfully submits that the package layer 1 in Achi concaves to form a plurality of micro-structures 1a toward the first surface in the micro-structure areas 2, wherein the plurality of micro-structures 1a are identical in their shapes.     
Additionally, Examiner respectfully disagrees with Applicant’s submission that the package layer 1 in Achi does not “contact” the light sources.  As designated by Examiner in the rejection above, the light sources are designated with reference numeral 10 and described as “light emitting device units 10” (see Achi, at least Figure 2B and paragraph [0043]).  These light sources 10 are comprised of various elements/parts, including element 12 (described in Achi as wavelength shifting section 12), and as illustrated in Figure 2B the wavelength shifting part 12 of the light source units 10 are covered and “in contact” with the package layer 1 (see at least Figure 2B).  Accordingly, Examiner respectfully submits that the package layer 1 in Achi “contacts and covers” the light sources 10.  The rejections set forth in the previous Office Action are therefore maintained.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875